DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 08/29/2022. As directed by the amendment, claims 1, 5, 7, 12 and 19 have been amended, claim 13 has been cancelled and claim 21 has been added. Thus, claims 1-5, 7-12 and 14-21  are presently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI et al., US 20160345930 A1 hereinafter "MIZUKAMI" in view of KONDOH US 20140276062 A1 .
Regarding claim 12, MIZUKAMI discloses a method, comprising: aligning a substrate (34)  with an artery of a person (see illustration Fig. 2 [0058]), the aligned substrate comprising an ultrasound measurement device ( 31, 32 - [0058], Fig. 2), the ultrasound measurement device comprising a plurality of ultrasound sensors (31, 32), and each the plurality of ultrasound sensors comprising a transducer having a respective resonant frequency ([0061]); adhering the aligned substrate to the person ([0058]); measuring, using the plurality of ultrasound sensors of the adhered substrate, a diameter of the artery ([0061]); measuring, using the plurality of ultrasound sensors of the adhered substrate, a blood flow velocity ([0068]); and computing, using the circumference of the artery and the blood flow velocity, a mean arterial pressure ([0077], [0096]).
MIZUKAMI fails to disclose measuring a circumference of the artery using echo-mode ultrasonography, and using the measured circumference in computing the mean arterial pressure. It is noted that diameter and circumference are related by the well-known mathematical relationship circumference = πDiameter (C=πD), and it was known in the prior art to measure a circumference of an artery using ultrasound sensors as exemplified by KONDOH (see Fig. 1 signals detected by ultrasound probe 2 [0062] are used in the “Three-dimensional volume data storage unit” 7 , hence echo-mode ultrasonography, that is used  by “Vascular perimeter measuring unit” – 81 of unit 7 in Fig. 3 to determine circumference of an artery, see [0080]). Since circumference and diameter are interchangeable via a mathematical equation C=πD, a person of ordinary skill in the art at the time of filing the claimed invention would have found it obvious to substitute one known element (i.e.,  diameter in equation 8 of MIZUKAMI) with another known element (i.e., circumference), to achieve the same predictable end result of computing a mean arterial pressure of the artery in the method of MIZUKAMI.
Regarding claim 18, modified MIZUKAMI discloses the invention of claim 12 as discussed above, the system of MIZUKAMI has a processor that computes mean arterial pressure from iteratively received measurements ([0061]), the system thus computes the mean arterial pressure iteratively as new measurements are received, and since the measurements are displayed on the display for the user to see, such measurements will be updated with the display system with time as new arterial pressure is computed. 
Claims  13 -15 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KONDOH as applied to claim 12 above, and further in view of KANTOROVICH  US 6261233 B1 .
Regarding claims 13 and 14, modified MIZUKAMI discloses the method of claim 12 as discussed above but does not explicitly disclose that the circumference/diameter is measured using echo-mode ultrasonography [claim 13] or  the blood flow is measured using continuous-wave ultrasound by the plurality of ultrasound sensors [claim 14].  KONDOH teaches that the circumference is measured using echo-mode ultrasonography ([0041]), KANTOROVICH teaches in [Col. 22: 47-50] “It should be appreciated, that the diameter is preferably determined using a pulse ultrasound sequence, and the flow is preferably determined using continuous ultrasound waves” i.e., it was known in the prior art to measure circumference/diameter using echo-mode and flow using continuous wave. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have applied echo-mode ultrasonography to measure circumference of the artery and continuous mode to measure blood flow velocity in the method of MIZUKAMI, as art recognized techniques for predictably measuring circumference and blood flow respectively, considering that KANTOROVICH notes that this is a preferred technique in the art.
Regarding claim 15, modified MIZUKAMI discloses the method of claim 12 as discussed above but does not explicitly disclose wherein the mean arterial pressure is computed by modelling the measured blood flow velocity as Stokes flow velocity and normalizing it with the circumference. However, KANTOROVICH teaches in [Col. 17: 62-64] “The well known Navier-Stokes hydrodynamic equations can be used to determine the pressure if the diameter of the blood vessel is assumed to change”. Since the diameter of the blood vessel, and so is the circumference is expected to change, a person of ordinary skill in the art would have found it obvious at the time of filing the claimed invention to apply Navier-Stokes hydrodynamic equations to determine pressure, by modelling the measured blood flow as a Newtonian fluid using the Navier-Stokes equations and apply the circumference to normalize the measure pressure, for a more accurate measurement of the mean arterial blood pressure. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over IZUKAMI in view of KONDOH as applied to claim 12 above, and further in view of KAWABUCHI et al., US 5070734 hereinafter "KAWABUCHI".
Regarding claim 16, modified MIZUKAMI discloses the method of claim 12 as discussed above but does not explicitly disclose wherein each of the transducers has a frequency response that partially overlaps with a frequency response of another one of the transducers. 
However, KAWABUCHI [Col. 6: 10-35] and Fig. 2, which discloses a plurality of transducers wherein a frequency response of one transducer partially overlaps with a frequency response of another transducers (“f3” partially overlaps with “f1” and “f2” as depicted in Fig. 2) so as to generate an image with an overlapping frequency response “f3” that is between “f1” and “f2”. A skilled artisan would recognize that a potential benefit of the use of overlapping frequency response in image generation is that images generated by overlapping frequency response would have better spatial resolution. In view of the teachings of KAWABUCHI, it would have been obvious at the time the claimed invention was filed, to modify the ultrasound sensors of MIZUKAMI with transducers with overlapping frequency response, so as to generate images with better spatial resolution from an overlapping frequency response. This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over IZUKAMI in view of KONDOH as applied to claim 12 above, and further in view of NICHOL et al., WO 2014066859 A1 hereinafter “NICHOL.
Regarding claim 17, modified MIZUKAMI discloses the method of claim 12 as discussed above but does not explicitly disclose transmitting using a wireless transmitter of the ultrasound measuring device,  the computed mean arterial pressure to a display system for display.  NICHOL discloses a wireless transmitter configured to transmit computed pressure measurement to a display system for display ([0025] “…controller 106 can be in communication with a wired or wireless network 110 … the network 110 can actively communicate information from controller 106 to other devices 108 … such as personal computers … smart phone, tablet …” . Inasmuch as NICHOL disclose a wireless or wired network as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention, to substitute the wired network of MIZUKAMI with a wireless network between the display and the processing device would have yielded predictable results. In re Fout, 675 F. 2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  
Claims 1, 3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KAWABUCHI et al., US 5070734 hereinafter "KAWABUCHI" in view of KONDOH .
Regarding claim 1, MIZUKAMI discloses an ultrasound measurement device (10 – Fig. 1), comprising: a plurality of ultrasound sensors (31, 32) configured to capture tomographical information of a physiological structure, each of the plurality of ultrasound sensors comprising a transducer having a respective resonant frequency; and a processing device (40 [0054]) configured to perform operations comprising: measuring, using the plurality of ultrasound sensors, a diameter of an artery ([0061]); measuring, using the plurality of ultrasound sensors, a blood flow velocity ([0068]); and computing, using the diameter of the artery and the blood flow velocity, a mean arterial pressure through the artery ([0077] [0096]).
MIZUKAMI does not explicitly disclose (1) wherein each of the transducers has a frequency response that partially overlaps with a frequency response of another one of the transducers and (2) the ultrasound sensors measure a circumference of the artery using echo-mode ultrasonography which is used to compute the mean arterial pressure. 
In regards to (1) attention is directed to KAWABUCHI [Col. 6: 10-35] and Fig. 2, which discloses a plurality of transducers wherein a frequency response of one transducer partially overlaps with a frequency response of another transducers (“f3” partially overlaps with “f1” and “f2” as depicted in Fig. 2) so as to generate an image with an overlapping frequency response “f3” that is between “f1” and “f2”. A skilled artisan would recognize that a potential benefit of the use of overlapping frequency response in image generation is that images generated by overlapping frequency response would have better spatial resolution. In view of the teachings of KAWABUCHI, it would have been obvious at the time the claimed invention was filed, to modify the ultrasound sensors of MIZUKAMI with transducers with overlapping frequency response, so as to generate images with better spatial resolution from an overlapping frequency response. This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
In regards to (2), it is noted that diameter and circumference are related by the well-known mathematical relationship circumference = πDiameter (C=πD), and it was known in the prior art to measure a circumference of an artery using ultrasound sensors as exemplified by KONDOH (see Fig. 1 signals detected by ultrasound probe 2 [0062] are used in the “Three-dimensional volume data storage unit” 7 , hence echo-mode ultrasonography, that is used by “Vascular perimeter measuring unit” – 81 of unit 7 in Fig. 3 to determine circumference of an artery, see [0080]). Since circumference and diameter are interchangeable via a mathematical equation C=πD, a person of ordinary skill in the art at the time of filing the claimed invention would have found it obvious to substitute one known element (i.e.,  diameter in equation 8 of MIZUKAMI) with another known element (i.e., circumference), to achieve the same predictable end result of computing a mean arterial pressure of the artery. 
Regarding claim 3, modified MIZUKAMI discloses the invention of claim 1 as discussed above, and further discloses a substrate (34 – Fig. 2) that comprise an adhesive surface for adhering to a person’s skin ([0058]) wherein the plurality of ultrasound sensors are incorporated in the substrate (Fig. 2).
Regarding claim 5, MIZUKAMI discloses an ultrasound measurement device (10 – Fig. 1), comprising: a plurality of ultrasound sensors (31, 32) configured to capture tomographical information of a physiological structure, each of the plurality of ultrasound sensors comprising a transducer having a respective resonant frequency, a substrate (34 – Fig. 2) that comprise an adhesive surface for adhering to a person’s skin ([0058]) wherein the plurality of ultrasound sensors are incorporated in the substrate (Fig. 2); and a processing device (40 [0054]) configured to perform operations comprising: measuring, using the plurality of ultrasound sensors, a diameter of an artery ([0061]); measuring, using the plurality of ultrasound sensors, a blood flow velocity ([0068]); and computing, using the diameter of the artery and the blood flow velocity, a mean arterial pressure through the artery ([0077] [0096]).
MIZUKAMI does not explicitly disclose (1) wherein each of the transducers has a frequency response that partially overlaps with a frequency response of another one of the transducers and (2) the ultrasound sensors measure a circumference of the artery using echo-mode ultrasonography which is used to compute the mean arterial pressure.  However, (1) and (2) would have been obvious over KAWABUCHI and KONDOH respectively, for substantially similar rationale as in claim 1 above and will not be repeated here for brevity sake. 
Regarding claim 9, modified MIZUKAMI discloses the invention of claim 1 as discussed above, and MIZUKAMI further discloses a display (12 – Fig. 1) configured to display the computer mean arterial pressure ([0097]). 
Regarding claim 10 modified MIZUKAMI discloses the invention of claim 1 as discussed above, the system of MIZUKAMI has a processor as discussed above that computes mean arterial pressure from iteratively received measurements ([0061]), the system thus computes the mean arterial pressure iteratively as new measurements are received, such  measurements  would account for beat by beat variations in arterial pressure.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KONDOH and KAWABUCHI as applied to claim 1 above, and further in view of OLSSON WO 2014155265 A1.
Regarding claim 2, modified MIZUKAMI discloses the invention of claim 1 as discussed above, but is silent in regards to each of the transducers is configured to be actuated in a time-interleaved fashion to capture images of a surface of the physiological structure at a plurality of depths. 
OLSSON discloses a spatial compounding imaging technique over a selected width and depth of imaging (page 1: line 8 – page 2:  line 2) wherein scanlines of different component frames to be combined/assembled are acquired in a time-interleaved manner for two and three dimensional imaging (page 13: line 25 to page 14: line 14). It would have been obvious to those of ordinary skill in the art at the time of filing the claimed invention, to have modified the transducers of modified MIZUKAMI to each generate scanlines in a time-interleaved manner to cover the depth of the region being imaged, so as to generate two or three dimensional images.  This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KAWABUCHI and KONDOH as applied to claim 3 above, and further in view of NICHOL”.
Regarding claim 4, modified MIZUKAMI discloses the invention of claim 3 as discussed above, but does not explicitly disclose the substrate comprising one or more alignment markers for aligning the device with the artery. However, NICHOL discloses an analogous  substrate for ultrasound sensors (“interface element 104” [0017 – 0018]) comprising an adhesive surface for adhering to a patient’s skin ( [abstract] and [0026] interface element comprise an adhesive to attach to a skin surface) wherein the substrate comprises one or more alignment markers for aligning the device with an artery of the patient ([0027] indicia on interface element). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the substrate of modified MIZUKAMI to include alignment markers as taught by NICHOL, to enable proper positioning of the substrate on the patient’s skin adjacent to the artery, for more accurate diagnosis.
Regarding claim 8, modified MIZUKAMI  discloses the invention of claim 1 as discussed above, NICHOL as modified by KAWABUCHI discloses the invention of claim 1 as discussed above, but for a wireless transmitter configured to transmit the computed mean arterial pressure to a display system for display.  NICHOL discloses a wireless transmitter configured to transmit computed pressure measurement to a display system for display ([0025] “…controller 106 can be in communication with a wired or wireless network 110 … the network 110 can actively communicate information from controller 106 to other devices 108 … such as personal computers … smart phone, tablet …” . Inasmuch as NICHOL disclose a wireless or wired network as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention, to substitute the wired network of MIZUKAMI with a wireless network between the display and the processing device would have yielded predictable results. In re Fout, 675 F. 2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  
Regarding claim 11, modified MIZUKAMI discloses the invention of claim 1 as discussed above, MIZUKAMI further discloses a non-ultrasound sensor (20) that is used to make measurements that are correlated and normalized with ultrasound measurements ([0049] – for calibration), MIZUKAMI does not disclose a plurality of non-ultrasound sensors. NICHOL teaches in [0016] mapping measurements obtained by ultrasound sensors to EKG recordings. EKG sensors are well known non-ultrasound sensors. In view of the teachings of NICHOL, it would have been prima facie  obvious at the time of filing the claimed invention to modify the ultrasound measurement device to include a plurality of EKG sensors, so as to map the ultrasound measurements obtained, for diagnosis purposes. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KAWABUCHI and KONDOH as applied to claim 1 above, and further in view KANTOROVICH .
Regarding claim 7, modified MIZUKAMI discloses the method of claim 1 as discussed above, but does not explicitly disclose that the blood flow is measured using continuous-wave ultrasound by the plurality of ultrasound sensors.  KANTOROVICH teaches in [Col. 22: 47-50] “It should be appreciated, that the diameter is preferably determined using a pulse ultrasound sequence, and the flow is preferably determined using continuous ultrasound waves” i.e., it was known in the prior art to measure blood flow using continuous wave ultrasound. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have applied continuous-wave ultrasound measure blood flow velocity as an art recognized and preferred technique to predictably measure blood flow as disclosed by KANTOROVICH. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KAWABUCHI in view of KONDOH in view of NICHOL.
Regarding claim 19, MIZUKAMI discloses a system (10 – Fig. 1), comprising: an adhesive substrate (34 – Fig. 2) configured to adhere to a person ([0058]), the adhesive substrate comprising an ultrasound measuring device comprising a plurality of ultrasound sensors (31, 32) configured to capture tomographical information of an artery (5), each of the plurality of ultrasound sensors comprising a transducer having a respective resonant frequency; and a processing device (40 [0054]) configured to use the plurality of ultrasound sensors to compute a mean arterial pressure through the artery by performing operations comprising: measuring, using the plurality of ultrasound sensors, a diameter of an artery ([0061]); measuring, using the plurality of ultrasound sensors, a blood flow velocity ([0068]); and computing, using the diameter of the artery and the blood flow velocity, a mean arterial pressure through the artery ([0077] [0096]).
MIZUKAMI does not explicitly disclose (1) wherein each of the transducers has a frequency response that partially overlaps with a frequency response of another one of the transducers and (2) the ultrasound sensors measure a diameter of the artery which is used to compute the mean arterial pressure and (3)  a wireless transmitter configured to transmit the computed mean arterial pressure to a display system for display.  However, (1) and (2) would have been obvious over KAWABUCHI and KONDOH respectively, for substantially similar rationale as in claim 1 above and will not be repeated here for brevity sake. In regards to (3), NICHOL discloses a wireless transmitter configured to transmit computed pressure measurement to a display system for display ([0025] “…controller 106 can be in communication with a wired or wireless network 110 … the network 110 can actively communicate information from controller 106 to other devices 108 … such as personal computers … smart phone, tablet …” . Inasmuch as NICHOL disclose a wireless or wired network as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art at the time of filing the claimed invention, to substitute the wired network of MIZUKAMI with a wireless network between the display and the processing device would have yielded predictable results. In re Fout, 675 F. 2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  
Regarding claim 20, Official Notice was taken in the previous Office action regarding  displays for vital parameters such as blood pressure measurements on a display with an interface configured to dynamically provide a visual indication of normality or abnormality of patients vital as being well known and notorious in the art. Since Applicant did not challenge the Official notice, this is taken as admitted prior art.  It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the display in the system of modified MIZUKAMI as discussed in claim 19 above, to comprise an interface configured to dynamically provide a visual indication of normality or abnormality of the computed mean arterial pressure, so as to provide a user with a visual indication of the computed mean arterial pressure.  This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI in view of KAWABUCHI and KONDOH as applied to claim 1 above, and further in view of SHEN et al., US 7437947 B1 hereinafter “SHEN”.
Regarding claim 21, modified MIZUKAMI discloses the method of claim 1 as discussed above, the system of MIZUKAMI generates at a first transducer a first received signal by measuring reflected ultrasound signal generated in response to ultrasound signal submission by either a first and/or second transducer and generate at a second transducer a second received signal by measuring the reflected signal, i.e., each transducer apply an ultrasonic pulse and receives a reflected wave [0051], the aspect of the first transducer having a frequency response that partially overlaps with a frequency response of a second transducer is addressed in claim 1 above, further in view of KAWABUCHI. Modified Mizukami  but does not explicitly disclose normalizing the first received signal with the second received signal or vice versa. However, SHEN, in the same field of endeavor of  measuring flow teaches in col. 5, para from line 35 that it was known in the prior art to normalize received signals that are overlapping to reduce noise. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have normalized the first received signal with the second received signal or vice versa, so as to reduce noise for more accurate results.
Response to Arguments
Applicant's arguments filed 08/29/2022 directed to claims 1-5, 7-12 and 14-20 have been fully considered but they are not persuasive. In page 8, section “A” it has been argued that the assertion that KONDOH (US 20140276062 A1) teaches that the circumference is measured using echo-mode ultrasonography is inaccurate, Applicant appears to misconstrue that the echo-mode ultrasonography is for IMT measurement and not circumference measurement.  Examiner respectfully disagrees. In response, Applicant’s attention is directed to KONDOH (see Fig. 1, signals detected by ultrasound probe 2 are ultrasound echo signals ([0062] hence echo-mode ultrasonography) are used in the “Three-dimensional volume data storage unit” 7 that comprise a “Vascular perimeter measuring unit” – 81 (see Fig. 3)  to determine circumference of an artery. [0041] was cited to indicate that the received ultrasound signals are ultrasound echo signals that are received when ultrasound signals are directed to a target tissue or location. For clarity purposes, examiner further cites [0062] that makes it clear that ultrasound echo signals are used as input to determine the circumference by unit 7 in the “Vascular perimeter measuring unit” – 81 in Fig. 3 and further clarifies that [0041] was cited as to indicate echo-mode. For this reason, Applicant argument is deemed not persuasive and the rejections of claims 1-5, 7-12 and 14-20 remain unpatentable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793